t c memo united_states tax_court w james kubon and vally kubon petitioners v commissioner of internal revenue respondent docket no 18866-09l filed date w james kubon and vally kubon pro sese john d feldhammer for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule and respondent’s motion for sanctions pursuant to sec_6673 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule continued the parties’ controversy poses the following issues for our consideration whether petitioners received a notice_of_deficiency for whether respondent’s determinations for were an abuse_of_discretion and whether petitioners are liable for the penalty under sec_6673 background at the time of the filing of the petition petitioners resided in san jose california on their tax_return petitioners reported zero income and requested a full refund of all taxes withheld for on date respondent sent petitioners a notice_of_deficiency for to hobie lane san jose california hobie lane petitioners used this address on their petition and on all subsequent motions and responses filed with the court petitioners failed to petition the court to redetermine the deficiency in his notice_of_deficiency respondent determined petitioners’ taxable_income and tax_liability for to be dollar_figure and dollar_figure respectively in the absence of adequate_records the examiner determined those amounts by reference to any continued references are to the tax_court rules_of_practice and procedure 2respondent actually issued two notices of deficiency one copy addressed to james and vally kubon and the other addressed only to vally kubon for purposes of this opinion we refer to the notices as a single notice_of_deficiency relevant forms w-2 wage and tax statement bank_deposits cash payments and personal and other nondeductible expenditures on date respondent issued petitioners a notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy on date respondent issued petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien in response petitioners timely mailed respondent two forms request for a collection_due_process or equivalent_hearing one in response to the notice_of_levy and the other in response to the notice of lien petitioners attached a page of arguments to each response which disputed the validity of the notice questioned whether the internal_revenue_service irs followed all proper procedures as required_by_law claimed that petitioners are not liable for the assessed tax because they never had a chance to challenge the assessment and raised collection alternatives if the liability was determined to be proper further petitioners argued that it was not their intention to discuss any issues determined to be frivolous stating i f you have considered issues that we’ve raised in the past to be frivolous we hereby abandon them on date respondent sent petitioners a request to complete form 433-a collection information statement for wage earners and self-employed individuals to assist in considering collection alternatives petitioners did not complete and return form 433-a petitioners were next sent an appointment letter for a telephone hearing scheduled for date on date the day after the hearing was scheduled to take place petitioners faxed respondent a letter stating that they would not participate in a telephone hearing and demanding a face-to-face hearing on date a letter was sent to petitioners outlining the irs’ policies for a face-to-face hearing and explaining why petitioners did not qualify petitioners were given the opportunity to provide the information necessary to qualify for a face-to-face hearing however they were informed that if no such documentation was received by date a determination would be made based on the information available petitioners did not provide any additional information accordingly on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or with regard to on date respondent moved to remand the case to respondent’s appeals_office for further consideration because it was unclear how respondent determined that the notice_of_deficiency had been mailed to petitioners on date respondent’s motion for remand was granted and the case was remanded to appeals for further consideration on remand appeals used the u s postal service track and confirm service to verify that the notice_of_deficiency was mailed to petitioners on date and delivered to petitioners’ home on date on date appeals offered petitioners a supplemental face-to-face hearing and scheduled the hearing for date on date petitioners sent respondent a letter stating that a hearing was not necessary because the irs had failed to provide proof that the notice_of_deficiency was properly created as a result of petitioners’ failure to accept respondent’s invitation for a face-to-face hearing on date respondent issued petitioners a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination that verified that the proper procedures had been followed in issuing the notice_of_deficiency the supplemental notice_of_determination stated internal transcripts show a legal assessment was made notice_and_demand given and that there was a subsequent failure and or refusal to pay both the filing of the notice_of_federal_tax_lien and the issuance of the notice_of_intent_to_levy were legally and procedurally correct thus the actions of compliance balance the need for efficient collection action with your concern that any collection action be no more intrusive than necessary on date respondent filed a motion for summary_judgment and a motion to permit levy respondent’s motion for summary_judgment seeks summary adjudication in respondent’s favor for all of the legal issues in controversy respondent’s motion to permit levy seeks removal of the suspension of the levy under sec_6330 alleging that the underlying tax_liability is not at issue and good cause exists for the removal along with respondent’s motion for summary_judgment and motion to permit levy respondent filed a declaration of settlement officer raymundo jacquez jr mr jacquez which states that he reviewed petitioners’ txmod-a transcript and inole-s transcript for each dated date as part of his verification that all legal and administrative requirements for the levy had been met and that petitioners have not filed anything with the irs with an address other than hobie lane since on date the court filed respondent’s supplement to respondent’s motion for summary_judgment this supplement adds a copy of the certified mail list to respondent’s motion for summary_judgment stating that the notice_of_deficiency was sent by certified mail to petitioners pincite hobie lane on date finally on date respondent filed a motion for sanctions requesting that the court impose a penalty pursuant to sec_6673 because petitioners instituted these proceedings solely for the purpose of delay and advanced only frivolous arguments on date the court filed petitioners’ objection to respondent’s motion to permit levy on date the court filed petitioners’ motion to remand finally on date the court filed petitioners’ objection to respondent’s motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion for summary_judgment and a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request a hearing with the appeals_office with regard to a levy notice at the sec_6330 hearing the taxpayer may raise certain matters set forth in sec_6330 including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives further a taxpayer may dispute the underlying tax_liability for any_tax period if the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite challenge to validity of notice_of_deficiency petitioners present a challenge to the validity of the notice_of_deficiency on remand mr jacquez used the u s postal service track and confirm service to verify that the notice_of_deficiency was mailed to petitioners at their home pincite hobie lane on date and was delivered on date petitioners’ inole-s transcript for dated date shows that petitioners have not filed anything with the irs with an address other than hobie lane since the year further petitioners used the hobie lane address on their petition and all subsequent motions and responses filed with the court finally respondent’s supplement to his motion for summary_judgment provides a certified mail list confirming that the notice_of_deficiency was sent by certified mail to petitioners pincite hobie lane on date accordingly we conclude that petitioners received a notice_of_deficiency at their last_known_address for see sec_6212 and b because petitioners received a notice_of_deficiency for and did not file a petition for redetermination within days petitioners are precluded from challenging their underlying tax_liability for in this collection action and the validity of the underlying liability is not properly at issue see sec_6330 verification of assessment procedure federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir kaeckell v commissioner tcmemo_2002_114 we conclude that mr jacquez obtained verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_3even if petitioners were entitled to challenge their underlying tax_liability their only argument is that their wages do not constitute taxable_income their arguments are indistinguishable from those that have been uniformly rejected and no further discussion of them is warranted see 898_f2d_942 3d cir 791_f2d_68 7th cir 771_f2d_64 3d cir affg tcmemo_1984_367 770_f2d_17 2d cir 769_f2d_707 11th cir 764_f2d_1389 11th cir 746_f2d_1187 6th cir affg tcmemo_1983_474 702_f2d_59 5th cir 687_f2d_264 8th cir affg tcmemo_1981_506 c mr jacquez obtained and reviewed a txmod-a transcript of account for petitioners’ taxable_year before the scheduled hearing in this regard the txmod-a transcript of account on which mr jacquez relied contained all of the information prescribed in sec_301_6203-1 proced admin regs see hack v commissioner tcmemo_2002_243 the use of computer-generated transcripts of account is a valid verification that the requirements of any applicable law or administrative procedure have been met schroeder v commissioner tcmemo_2002_190 provides a description of such transcripts hauck v commissioner t c memo we have repeatedly held that the commissioner may rely on transcripts of account to satisfy the verification requirement of sec_6330 affd 64_fedappx_492 6th cir petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account relied on by mr jacquez see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we conclude that there is no question that the appeals officer satisfied the verification requirement of sec_6330 petitioners make no other arguments against the validity of the notice_of_determination in particular petitioners fail to make a valid challenge to the appropriateness of respondent’s intended collection action raise a spousal defense or offer alternative means of collection we conclude that respondent did not abuse his discretion sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 the sec_6673 penalty applies to proceedings filed under sec_6330 see 115_tc_576 it is within our discretion whether to impose the sec_6673 penalty we have often imposed the penalty in cases where for example taxpayers have presented arguments in administrative and judicial proceedings despite being warned those arguments were frivolous see 124_tc_189 rodriguez v commissioner tcmemo_2009_92 ioane v commissioner tcmemo_2009_68 dollar_figure penalty imposed where taxpayer was warned months before trial that his frivolous arguments lack of candor and failure to cooperate in the stipulation process could result in imposition of the sec_6673 penalty but see lizalek v commissioner tcmemo_2009_ declining to impose the sec_6673 penalty where the taxpayer raised frivolous arguments for the first time in federal court in their date forms petitioners argued that it is not their intention to discuss any issues determined to be frivolous stating i f you have considered issues that we’ve raised in the past to be frivolous we hereby abandon them nonetheless petitioners’ dealings with appeals were characterized by a lack of cooperation and continued frivolous and groundless assertions petitioners have consistently refused to participate in collection_due_process hearings in fact in their letter dated date petitioners declined appeals’ invitation to a face-to-face hearing stating without any support that a hearing was not necessary because the irs had failed to provide proof that the notice_of_deficiency was properly created further in petitioner w james kubon was penalized dollar_figure pursuant to sec_6673 for making nearly identical arguments kubon v commissioner tcmemo_2005_71 accordingly petitioners were aware that by continuing to pursue these arguments they subjected themselves to the possibility of a penalty pursuant to sec_6673 petitioners’ continuous insistence on presenting patently frivolous arguments wastes both respondent’s and this court’s valuable time and resources under the circumstances we shall grant respondent’s motion and impose a penalty pursuant to sec_6673 of dollar_figure we have considered all of petitioners’ contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing an appropriate order and decision will be entered
